Citation Nr: 0607497	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the veteran originally filed his 
claim for service connection with the RO in Lincoln, 
Nebraska.  The case was subsequently transferred to the 
jurisdiction of the RO in St. Paul, Minnesota, which issued a 
Statement of the Case and a Supplemental Statement of the 
Case, and certified the appeal to the Board.  Thereafter, the 
Board remanded the case for further development in January 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board also observes that the veteran's representative 
submitted an informal hearing presentation in January 2006 in 
which he discussed the veteran's diabetes mellitus, ischemic 
attacks, hypertension, phlebitis, and hypercholesteremia.  It 
is unclear as to whether the veteran intended to file a claim 
for service connection for those disorders.  The Board also 
notes that the veteran's representative referenced 
gastroesophageal reflux disease and migraine headaches for 
which he has been granted service connection.  However, it is 
again unclear as to whether the veteran may have intended to 
file a claim for higher evaluations for those disorders.  
Nevertheless, those matters are not currently before the 
Board because they have not been prepared for appellate 
review.  Accordingly, those matters are referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
hepatitis C that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2001, prior to the initial 
decision on the claim in April 2002, as well as in December 
2002, August 2004, and March 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the December 2001 and March 2005 letters stated 
that the evidence must show that the veteran had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  In addition, the 
December 2002, August 2004, and March 2005 letters stated 
that the evidence must show that he was diagnosed with 
hepatitis C in service, had symptoms of hepatitis C in 
service, or was exposed to certain hepatitis C risk factors 
in service; that he has a current diagnosis of hepatitis C; 
and, that there is a relationship between his current 
hepatitis C and the infection, symptoms, or risk factor 
exposure he had in service.  The December 2002 and March 2005 
letters also listed some of the recognized risk factors for 
hepatitis C infections, and the August 2004 letter included a 
risk factor questionnaire.  Additionally, the January 2003 
Statement of the Case (SOC) and the August 2005 Supplemental 
Statement of the Case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim for service connection for hepatitis C.

In addition, the RO informed the veteran in the December 
2001, August 2004, and March 2005 letters about the 
information and evidence that VA would seek to provide.  In 
particular, the letters stated that reasonable efforts would 
be made to obtain the evidence necessary to support his claim 
and that VA would assist in obtaining records, including 
medical records, employment records, and records from other 
Federal agencies.  The veteran was also informed that a VA 
examination would be provided or a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on the claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
RO told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The December 2001, August 
2004, and March 2005 letters also requested that he complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), if there were private medical records that would 
support his claim.  In addition, the December 2001 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, the veteran was afforded VA 
examinations in January 2002 and April 2005, and an 
additional medical opinion was obtained in June 2005.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hepatitis 
C.  The veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of hepatitis C, and 
the medical evidence of record shows that he did not seek 
treatment for many years thereafter.  Therefore, the Board 
finds that hepatitis C did not manifest during the veteran's 
military service or within close proximity thereto.  

In addition to the lack of evidence showing that hepatitis C 
manifested during service or within close proximity thereto, 
no physician has linked any current diagnosis of hepatitis C 
to the veteran's military service.  Although VA medical 
records dated in March 2001 indicated that the veteran had a 
positive hepatitis C antibody test, private medical records 
dated in May 2001 noted that hepatitis C was not detected and 
that the previous test was probably a false positive because 
the polymerase chain reaction (PCR) hepatitis C test was 
negative.  The Board also acknowledges that a January 2002 VA 
examination report and a September 2002 letter from a VA 
physician indicated that the veteran was positive for 
hepatitis C.  However, VA medical records dated in October 
2002 noted that the veteran's hepatitis C RNA by PCR lab test 
was negative and that his liver function tests were normal.  
In addition, an April 2005 VA examination observed that the 
veteran was positive for hepatitis C antibody but was PCR 
negative.  The April 2005 VA examiner stated that there was 
no evidence of chronic active hepatitis or significant 
abnormalities directly related to active infectious hepatitis 
C.  In addition, a medical opinion was obtained in June 2005 
in which a VA examiner noted that all of the veteran's ALTs 
had been normal.  He did observe that the veteran had a 
positive hepatitis C antibody test in September 2002, but he 
also noted that a negative hepatitis C PCR test had revealed 
that the prior test was falsely positive.  The June 2005 VA 
examiner further stated that the EIA-II has a positive 
predictive value of only 50 to 61 percent in low risk 
populations, and he commented that no hepatitis C was found.  
Thus, the medical evidence of record does not establish that 
the veteran currently has hepatitis C.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the appellant has a 
current diagnosis of hepatitis C, the Board finds that the 
appellant is not entitled to service connection for hepatitis 
C.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hepatitis C is not warranted.  Although the 
veteran contends that he currently has hepatitis C that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


